Exhibit 10.15

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 4th day of April, 2003, by and
between Rotech Healthcare Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Michael R. Dobbs (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment (this “Agreement”), and the
Executive desires to accept such employment and enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the Company and the
Executive (the “parties”), hereby agree as follows:

 

1   Employment; Duties; Acceptance and Term

 

1.1   The Company hereby employs the Executive as Chief Operating Officer
(“COO”) and the Executive agrees to be so employed during the Employment Period
(as defined in Section 1.4 hereof), and as such the Executive shall report
directly to the Chief Executive Officer & President (“CEO”) and the Board of
Directors of the Company (the “Board”).

 

1.2   During the Employment Period (as defined in Section 1.4 hereof), the
Executive will be responsible for managing the operations of the Company and
such other or changed responsibilities as shall be determined from time to time
by the CEO and the Board. All staff in the Company’s field offices are expected
to report to the Executive through their managers or as otherwise determined by
the CEO. The Executive shall take all such actions as may be required to fulfill
his duties as COO or which may be necessary to carry out any additional
responsibilities as may be given to the Executive by the CEO and the Board,
including responsibilities concerning or related to Company subsidiaries and or
affiliates (“Group Affiliate”).

 

1.3   The Executive shall devote his full business time and attention to the
business of the Company, including such additional duties and responsibilities
to which he is assigned by the CEO and the Board, during the Employment Period
and shall not, during such period, be engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary or non-pecuniary advantage, without the prior written and informed
consent of the Board. Notwithstanding the above, the Executive may (a) serve on
the boards of directors of charitable or other organizations and companies not
competing with the Company or any Group Affiliate or as an unpaid officer of a
charitable organization, (b) manage his own personal investments and affairs,
provided, however,

 

1



--------------------------------------------------------------------------------

 

that such activities do not interfere with the execution of the Executive’s
duties hereunder, do not otherwise violate any provision of this Agreement or
otherwise conflict in any way with the business of the Company or any Group
Affiliate. The Executive shall not accept, directly or indirectly, any
compensation, remuneration or other thing of value from any individual or entity
which has or may have the prospect of a business relationship with the Company
or any Group Affiliate, other than a gift of immaterial value, without the prior
written and informed consent of the Board.

 

1.4   Unless earlier terminated pursuant to Section 3 of this Agreement, the
Executive’s employment with the Company under this Agreement shall be for an
initial term of four (4) years, commencing effective January 13, 2003 and
continuing until the four (4) year anniversary of the actual date the Executive
commences his employment (the “Initial Employment Period”). The term of the
Executive’s employment under this Agreement shall be automatically renewed for
additional one-year terms (each a “Renewal Period”) upon the expiration of the
Initial Employment Period or any Renewal Period unless the Company or the
Executive delivers to the other, at least one hundred eighty (180) days prior to
the expiration of the Initial Employment Period or the then current Renewal
Period, as the case may be, a written notice specifying that the term of the
Executive’s employment will not be renewed at the end of the Initial Employment
Period or such Renewal Period, as the case may be. The period from the actual
date the Executive commences his employment with the Company until the fourth
anniversary of said date or, in the event that the Executive’s employment
hereunder is earlier terminated as provided in Section 3 hereof or renewed as
provided in this Section 1.4, such shorter or longer period, as the case may be,
is hereinafter called the “Employment Period”.

 

1.5   The Executive acknowledges and agrees that he shall be required to observe
all lawful rules and policies of the Company.

 

1.6   The Executive agrees that he shall not knowingly participate in any
activity that is detrimental to the interests of the Company, interferes with
the performance of his duties hereunder or otherwise constitutes a conflict of
interest.

 

1.7   The Executive’s primary location of employment shall be at the Company’s
corporate headquarters located in Orlando, Florida.

 

2   Compensation and Benefits

 

2.1   During the Employment Period and in consideration of the services
performed by the Executive for the Company, the Company will pay to the
Executive a Base Salary at an annual rate of Four Hundred Thousand U.S. Dollars
($400,000.00), subject to applicable payroll withholdings and deductions, to be
paid in substantially equal installments pursuant to the Company’s standard
payroll practice (such salary, as increased from time to time, being the “Base
Salary”). The Executive’s Base Salary shall be reviewed by the Board or the
compensation committee thereof (the “Compensation Committee”) a minimum of one
time each year commencing on the one year anniversary of the Commencement Date.

 

2



--------------------------------------------------------------------------------

2.2   In addition to Base Salary, the Executive shall be eligible to receive an
annual bonus targeted at one hundred percent (100%) of his Base Salary (“Target
Bonus”). The Board and/or the Compensation Committee, at its or their
discretion, in conjunction with non-binding consultation with the Executive,
shall determine the exact amount of such bonus, if any, based on Company and
individual performance goals, criteria and targets established by the Board
and/or the Compensation Committee, which terms shall be disclosed to the
Executive in writing within one hundred and twenty (120) days of the Effective
Date (as defined below) of this Agreement and thereafter on an annual basis. The
annual incentive bonus provided for in this Section 2.2 may exceed the Target
Bonus if the Board and/or the Compensation Committee determine(s) that the
Executive and the Company’s performance exceeded the targeted levels. Such
Target Bonus shall be payable within ninety (90) days of the close of each
calendar year during the Employment Period. The Board and/or the Compensation
Committee shall review the Target Bonus and related terms on an annual basis and
may increase (but not decrease) the Target Bonus.

 

2.3   The Company shall pay or reimburse the Executive for all reasonable
expenses actually incurred or paid by him during the period of his employment
hereunder in the performance of his services under this Agreement, upon timely
presentation of expense statements or vouchers or such other supporting
information as the Company may require.

 

2.4   The Company shall purchase the Executive’s BMW automobile at book value as
determined by GECC Fleet Services, the Company’s leasing vendor. Following the
purchase, the Executive will be entitled to use of the vehicle during the
Employment Term and the Company shall reimburse the Executive for all normal and
customary expenses associated with the operation of such automobile (e.g.,
insurance, gasoline and maintenance).

 

2.5   The Company shall provide to the Executive medical and disability benefits
and insurances and coverage under applicable employee benefit plans provided
generally to senior executives of the Company, including, but not limited to,
life insurance, accident, medical, dental, disability and retirement plans and
programs, pursuant to the terms, conditions and limitations of the Company’s
plans and its regulations then in effect and as they may be modified from time
to time; provided, however, that because the terms of the Executive’s severance
package is covered by this Agreement, he is not eligible to participate in or
for coverage under any Company separation, severance or change of control plan,
policy or benefit or similar program, unless such program or policy explicitly
states that it will apply to the Executive without limitation under this Section
2.5 of the Agreement.

 

2.6   The Executive shall be entitled to non-cumulative paid vacation in the
amount of four (4) weeks of paid vacation per calendar year. No more than two
(2) weeks of accrued but unused vacation in each calendar year shall be carried
forward to the next year; provided, however, that at no time during the
Employment Period, regardless of the amount of vacation accrued by the
Executive, shall the Executive be entitled to take more than six (6)

 

3



--------------------------------------------------------------------------------

 

weeks of vacation in any single calendar year. The Executive shall not be
entitled to receive a payment for any accrued but unused vacation unless and
except as expressly set forth in this Agreement. The Executive will schedule his
vacations with the CEO and subject to the operating needs of the Company.

 

2.7   The Board has approved and the Executive shall be issued pursuant to an
agreement (the “Stock Option Agreement”) a stock option to purchase 400,000
shares of the Company’s common stock, $0.01 par value per share (the “Options”),
pursuant to the Rotech Healthcare Inc. 2002 Stock Option Plan (the “Plan”).

 

(a) Vesting; Exercisability. The Options shall vest (and thereby become
exercisable) over a period of four (4) years pursuant to the terms of the Stock
Option Agreement and the Plan; provided, however, that, on the first anniversary
of the Effective Date of this Agreement, 75,000 of the Options may be cancelled
by the Board of Directors of the Company in its reasonable discretion based upon
performance.

 

(b) Change of Control. In the event of a Change of Control, the Options shall
immediately become fully vested and exercisable. For purposes of this Agreement,
a “Change of Control” shall be deemed to have occurred if, after the Effective
Date of this Agreement, there shall have occurred any of the following: (i) any
“person,” as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or a Group Affiliate, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, acquires beneficial ownership (as defined
under Section 13(d) of the Exchange Act) of voting securities of the Company and
immediately thereafter is a “50% Beneficial Owner.” For purposes of this
provision, a “50% Beneficial Owner” shall mean a person who is the “beneficial
owner” (as defined under Section 13(d) of the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then-outstanding voting securities;
provided, however, that the term “50% Beneficial Owner” shall not include any
person who was a

 

4



--------------------------------------------------------------------------------

beneficial owner of outstanding voting securities of the Company at the
Effective Date (an “Existing Shareholder”), including any group that may be
formed which is comprised solely of Existing Shareholders or any affiliate of an
Existing Shareholder to whom voting securities may be transferred if and for so
long as the Existing Shareholder remains an indirect beneficial owner of the
voting securities following such transfer, unless and until such time after the
Effective Date as any such Existing Shareholder shall have acquired beneficial
ownership (other than by means of a stock dividend, stock split, gift,
inheritance or receipt of securities in compensation for individual services as
a director or officer of the Company) of any additional voting securities of the
Company; (ii) during any period of two (2) consecutive years commencing on or
after the Effective Date, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a “person” (as defined above) who has entered into an agreement with the Company
to effect a transaction described in subsections (i), (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved (the “Continuing Directors”), cease for any reason to constitute at
least a majority thereof; (iii) the shareholders of the Company have approved a
merger, consolidation, recapitalization, or reorganization of the Company, or a
reverse stock split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 50% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after such transaction being beneficially owned
by persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
Section 2.7(b)(iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or Group Affiliate, such surviving entity or a subsidiary thereof;
and provided further, that, if consummation of the corporate transaction
referred to in this Section 2.7(b)(iii) is subject, at the time of such approval
by shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change of Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; or (iv) the
shareholders of the Company have approved a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect); provided that, if consummation of the transaction referred to in this
Section 2.7(b)(iv) is subject, at the time of such approval by shareholders, to
the consent of any government or governmental agency or approval of the
shareholders of another entity or other material contingency, no Change of
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied.

 

5



--------------------------------------------------------------------------------

The foregoing notwithstanding, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation. In addition, an initial public offering (“IPO”) of the securities
of the Company shall not constitute a Change of Control for purposes of this
Agreement.

 

(c) IPO. In the event of an IPO, the vesting of the Options shall accelerate by
one (1) year.

 

(d) Pricing of Options. The exercise or strike price of the Options shall be $17
per share.

 

(e) General. Except as otherwise provided for in this Agreement, the terms and
conditions regarding vesting, transfer, exercise and termination of the Option
shall be set forth within and governed by the Stock Option Agreement and the
Plan. The Executive shall be eligible for grants of additional stock options
during the Employment Period, in accordance with the terms of Company plans and
determinations of the administrators of such plans

 

2.8   The Executive agrees to permanently relocate to the Orlando, Florida
metropolitan area by no later than May 1, 2003. The Company will reimburse the
Executive for all reasonable and customary real estate brokerage commissions and
moving expenses incurred by the Executive with respect to the sale of his home
in California as well as any loan origination fees. In addition, the Company
will pay to the Executive one (1) months’ base salary to cover miscellaneous
costs and expenses associated with this relocation. The amount of relocation
expenses and payments actually paid to the Executive pursuant to this paragraph
shall be appropriately grossed up by the Company with all withholding taxes with
respect thereto to be paid by the Company on behalf of the Executive.

 

2.9   Nothing contained herein shall prevent the Company from modifying or
terminating at any time any Company-wide plan, policy, benefit or program.
However, the Company may also make available other policies, benefits or
programs.

 

3   Termination of Employment Relationship

 

3.1   The Executive’s employment with the Company shall automatically terminate,
and the Employment Term shall thereupon terminate:

 

3.1.1   Upon the Executive’s death;

 

3.1.2   Upon the Company’s written notice to the Executive (or his guardian if
applicable) of the termination of his employment due to Incapacity (as that term
is defined hereinafter);

 

3.1.3   In the event this Agreement is not renewed by the Company at the
expiration of the Initial Employment Period or any Renewal Period, if
applicable, following delivery by the Company to the Executive of the
non-renewal notice pursuant to Section 1.4 above;

 

3.1.4   Upon the Company’s written notice to the Executive of the termination of
his employment for Cause (as that term is defined below), provided that
termination will deemed to be under this Section 3.1.4 only if Cause in fact
exists;

 

6



--------------------------------------------------------------------------------

3.1.5   Upon not less than thirty (30) days’ written notice from the Company to
the Executive of the termination of his employment without Cause;

 

3.1.6   Upon the termination of the Executive’s employment by the Executive for
Good Reason (as defined below);

 

3.1.7   Upon not less than thirty (30) days’ written notice from the Executive
to the Company of his voluntary resignation, if the termination is not otherwise
subject to Section 3.1.6; provided, however, that such voluntary resignation
shall not relieve or release the Executive from any breach of this Agreement at
or prior to the time of such resignation; or

 

3.1.8   Upon the closing of a Change of Control (as that term is defined in
Section 2.7(b), above) and the payment to the Executive of the Separation
Benefit (as that term is defined in Section 4.2, below).

 

3.2   As used herein, the following terms shall have the meanings set forth
below:

 

3.2.1   For purposes of this Agreement “Cause” shall be limited to the
following: (a) the conviction of the Executive, or the entry by the Executive of
a plea of guilty or nolo contendere to any felony under the laws of the United
States or any state or political subdivision thereof, (b) the Executive’s
engagement in conduct constituting breach of fiduciary duty, willful misconduct
or gross negligence relating to the Company or the performance of the
Executive’s duties (including acts of employment discrimination or sexual
harassment) or fraud, (c) the Executive’s breach of any material term of this
Agreement, (d) the Executive’s willful failure to follow a reasonable and lawful
directive of the CEO and/or the Board within the scope of the Executive’s duties
(which shall be capable of being performed by the Executive with reasonable
effort) after written notice specifying the performance required and the
Executive’s failure to perform within thirty (30) days after such notice, or (e)
the Executive’s substantial and continued failure to perform the Executive’s
material duties, including, without limitation, the responsibilities and duties
set forth in Section 1.2 above, in a satisfactory manner after written notice
specifying the areas in which performance is unsatisfactory and, if subject to
cure, the Executive’s failure to perform within thirty (30) days after such
notice, (f) the Executive’s breach of any of the Executives covenants under
Section 6 of this Agreement, and (g) the Executive’s disparagement of the
Company or any Group Affiliate or any of their collective executives,
shareholders, directors, or officers in any written or oral communication and
such disparagement has a materially adverse effect on the reputation, goodwill
or business of the Company or Group Affiliate. Any notice required to be
provided to the Executive under this Section 3.2.1 shall state that failure to
cure within the applicable period will result in termination under this Section
3.2.1.

 

7



--------------------------------------------------------------------------------

3.2.2   For purposes of this Agreement, “Incapacity” shall mean: the Executive’s
incapacitation due to illness, accident or other disability which renders him
substantially unable to perform his normal duties hereunder for a period
aggregating at least one hundred eighty (180) days during any period of three
hundred sixty-five (365) consecutive days, and no reasonable accommodation being
available which would permit the Executive to perform the essential functions of
the Executive’s position.

 

3.2.3   For purposes of this Agreement, “Good Reason” shall mean the occurrence
of one or more of the following events: (a) the Company’s failure to pay the
Executive’s Base Salary, earned bonus or additional earned compensation or its
material failure to continue benefits or perquisites to the Executive hereunder
in accordance with the terms of this Agreement, (b) a decrease in the
then-current Base Salary or Target Bonus of the Executive, (c) without the
Executive’s written consent, requiring the Executive to regularly report to work
at a facility more than seventy-five (75) miles from the location of his
employment at the time of the execution of this Agreement, (d) without the
Executive’s written consent, the directing to the Executive of any duties or
responsibilities which are materially inconsistent with the Executive’s then
current duties, responsibilities, positions and/or titles, (e) without the
Executive’s written consent, a material reduction in the Executive’s title,
duties, positions or responsibilities or a substantial adverse alteration in the
nature or status of the Executive’s titles or responsibilities, (f) without the
Executive’s written consent, the failure by the Company to continue in effect
any material employee benefit or compensation plan including, but not limited
to, any life insurance plan, health insurance plan or related covenant and
accidental death or disability plan in which the Executive then participates
unless (i) such benefit or compensation plan, life insurance plan, health
insurance plan, or accidental death or disability plan or similar plan is
replaced with a comparable plan in which the Executive will participate or which
will provide the Executive with comparable benefits, or (ii) the Company
requests that the Executive seek comparable coverage under another such plan(s)
and the Company reimburses the Executive in full for such coverage, or (g) in
the event of the assignment of this Agreement to a third party, the failure of
the assignee or successor entity to agree to be bound to the terms of this
Agreement. In the event the Executive believes Good Reason to exist, he must
provide the Company with written notice, within ninety (90) days of his first
knowledge of the incident, condition or event, specifying the bases for his
belief that Good Reason exists. If the Company shall not have cured or
eliminated the event constituting Good Reason within thirty (30) days after
receipt of the Executive’s written notice, upon expiration of such 30-day
period, the Executive’s employment hereunder shall automatically be terminated.

 

4   Effect of Termination.

 

4.1   Upon termination of the Executive’s employment and the Employment Period
for any reason, the Company shall compensate the Executive (or, in the event of
the Executive’s death, his surviving spouse, if any, or his estate) for: (a)
accrued but unused vacation time, (b) any Base Salary earned but unpaid for
services rendered to the Company on or prior to

 

8



--------------------------------------------------------------------------------

 

the date of termination, (c) any accrued and unpaid bonus earned or awarded to
the Executive, (d) except in the case of a termination under Section 3.1.4
(termination for Cause) or 3.1.7 (voluntary termination by the Executive without
Good Reason), an amount equal to a pro rata portion of the current year’s Target
Bonus based on the portion of the year expired as of the date of termination,
and (e) un-reimbursed business expenses in accordance with the Company’s expense
reimbursement policy in effect at the time the expenses were incurred, all
without regard to the performance by the Executive of further services or the
resolution of any contingency, but subject to any and all rights, remedies and
claims of the Company against the Executive. These amounts will be paid in a
lump-sum within thirty (30) days after termination.

 

4.2   In the event the Executive’s employment is terminated or otherwise ends
during the Employment Period pursuant to Section 3.1.5 or 3.1.6, the Company
shall, in addition to the payments provided in Section 4.1, (a) pay to the
Executive a lump-sum severance payment equal to two (2) times (2X) the sum of
the Executive’s then current Base Salary plus the full amount of the Target
Bonus for the year in which the termination occurs, (b) continue to provide for
a period of twenty-four (24) months following the date of termination of
employment (or until such earlier date that substantially the same or better
benefits are provided by a successor employer) all of the benefits set forth in
Section 2.5 (excluding further contributions in the 401(k) plan) herein,
including, but not limited to, health insurance benefits (for the Executive and
his spouse and dependents, if applicable), life insurance and disability
insurance benefits referenced herein (or if the Executive is not eligible to
remain so covered by the Company’s benefit plans, the Company shall pay for or
reimburse the Executive for the cost of COBRA insurance premiums, and the costs
associated with other continuing benefits provided herein, including the cost of
life insurance and disability benefits on a monthly basis, in advance), and (c)
pay the costs of up to twelve (12) months of executive-level outplacement
services at a major outplacement services firm (collectively, the “Separation
Benefit”).

 

4.3   In the event the Executive’s employment is terminated during the
Employment Period pursuant to Sections 3.1.1 or 3.1.2, in addition to the
payments provided for in Section 4.1, the Executive (or, in the event of the
Executive’s death, his surviving spouse, if any, or his estate) shall also be
entitled to receive the full amount of the Executive’s Target Bonus for the year
in which the termination of employment occurs (less any pro rata portion
separately paid under Section 4.1).

 

4.4   In the event the Executive’s employment with the Company is terminated or
otherwise ends during the Employment Period pursuant to Section 3.1.8, the
Executive shall be entitled to the Separation Benefit (as defined in Section
4.2, above).

 

4.5   The Separation Benefit is in lieu of any severance, salary or income
continuation or protection under any Company plan, program or policy that may
now or hereafter exist. One-third of the amounts payable under either Section
4.2 or Section 4.4 shall be deemed to be payment to the Executive for the
Executive’s compliance with the covenants and

 

9



--------------------------------------------------------------------------------

 

agreements under Section 5 hereof following termination of employment. The
remaining portion of the Separation Benefit shall constitute liquidated damages
and shall be deemed to satisfy and be in full and final settlement of all
obligations to the Executive under this Agreement. In order to be eligible to
receive the Separation Benefit: (a) the Executive must execute and deliver a
full release of any and all claims the Executive may have against the Company
and Group Affiliates, and their respective officers, directors, employees,
shareholders, agents and assigns (collectively the “Releasees”) arising through
the date the release is executed and a covenant not to sue the Releasees, (b)
any revocation period provided for in the release described in Section 4.5(a)
must have expired, and (c) the Executive must be and remain in full compliance
with his obligations under Section 5 of this Agreement.

 

5   Protection of Confidential Information; Non-Competition

 

5.1   The Executive and the Company acknowledge that the services the Executive
provides to the Company and, if applicable, to any Group Affiliate are special
and unique. The Executive and the Company further acknowledge that the business
knowledge and relationships of the Executive acquired during his employment with
the Company and assignments with any Group Affiliate is a critical asset of the
Company and/or to the respective Group Affiliate. In addition, the Executive’s
work for the Company and the Group Affiliates will bring him into close contact
with many confidential affairs of the Company and the Group Affiliates that are
not readily available to the public and plans for future developments of the
Company and respective Group Affiliates. Accordingly, the Executive hereby
agrees that, as a material and essential condition of his employment by the
Company and in consideration of this Agreement and the compensation and other
benefits provided for herein, he is subject to and encumbered by the restrictive
covenants set forth in this Section 6 and that the Company shall have the right,
on behalf of itself or any other Group Affiliate, to enforce these restrictive
covenants. The Executive expressly agrees that the reference to the Company in
this Section 5 shall mean the Company and/or the respective Group Affiliate
and/or any of the entities or businesses thereof and that the restrictive
covenants and other provisions to which he is subject pursuant to this Section 5
shall accrue to the benefit of and apply in favor of the Company and/or such
respective Group Affiliate or any one of them.

 

5.2   The Executive hereby covenants, warrants and agrees that the Executive
will not, during the period of his employment hereunder or at any time
thereafter, directly or indirectly divulge, use, furnish, disclose or make
available to anyone any Confidential Information, except as may be necessary for
the Executive to communicate on a “need to know” basis in the ordinary course of
performing his duties as an employee and executive of the Company or in his duly
appointed position with one or more Group Affiliates.

 

5.3   For purposes of this Agreement, “Confidential Information” shall mean any
and all information, data and knowledge that (a) has been created, discovered,
developed or otherwise become known to the Company or any Group Affiliate
(including, without

 

10



--------------------------------------------------------------------------------

 

limitation, information, data and knowledge created, discovered, developed, or
made known by the Executive during the period of or arising out of his
employment by the Company or assignment with any Group Affiliate) or in which
property rights have been assigned or otherwise conveyed to the Company or Group
Affiliate, which information, data or knowledge has commercial value in the
business in which the Company or Group Affiliate is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement, or (b) arises out of or relates to the
business affairs of the Company or Group Affiliate (including without
limitation, any information which the Company or Group Affiliate considers to be
privileged). By way of illustration, but not limitation, Confidential
Information includes financial information, referral source information, product
information, supply and service information, marketing information, data
compilations, source code, personnel information, customer information, trade
secrets, business and customer links and relations, customer lists, contact
lists or information, processes, know-how, improvements, discoveries,
developments, designs, inventions, training methods, sales techniques, marketing
plans, strategies, forecasts, new products, unpublished financial statements or
parts thereof, budgets, projections, licenses, prices, costs, and employee,
customer and supplier lists or parts thereof, terms of supply or service
contracts, terms of agreements between customers and the Company and any
information relating to the business affairs of the Company or Group Affiliate,
in whatever form maintained. The Executive further acknowledges that such
Confidential Information would inevitably be disclosed were he to become
employed by, engaged by or otherwise provide competitive services to a
competitor of the Company and/or any Group Affiliate.

 

5.4   The Executive represents and warrants that all ideas, creations,
improvements and other works of authorship created, developed, written or
received by the Executive at any time during his employment by the Company and
relating to the Company’s business and/or operations (collectively, “Resources”)
are (a) works for hire within the scope of his employment, and (b) the sole and
exclusive property of the Company free of any claim whatsoever by the Executive
and/or any person claiming any rights or interests through the Executive.

 

5.5   The Executive hereby covenants, warrants and agrees that he shall not,
directly or indirectly, make or retain a copy of, nor make or cause to be made
any notes of, nor remove or cause to be removed from the premises of the Company
or any Group Affiliate, any document, notation or recording, whether
mechanically or electronically or physically or mentally or otherwise maintained
or copied, incorporating any trade secret, Resources or other Confidential
Information belonging to or relating to the Company or any Group Affiliate
unless such copying or making of notes is necessary for the proper and efficient
discharge of his duties on behalf of the Company or Group Affiliate, provided,
however, that if the Board had authorized removal or copying of such trade
secrets, Resources or other Confidential Information, the Executive shall return
such document, papers, copies or notes to the Company forthwith after the
authorized purpose has ceased or has been completed or on the demand of the
Company.

 

11



--------------------------------------------------------------------------------

5.6   In the event of the termination of employment of the Executive, whether by
the Company or by the Executive and for whatever reason, the Executive hereby
covenants, warrants and agrees that the Executive will immediately deliver to
the Company, within three (3) days of such termination or as otherwise directed
by the Board: (a) all Confidential Information, specifically including but not
limited to Resources, in whatever form it is maintained or it exists; (b) all
other documents, reports, notes, customer lists, customer data, business plans,
specifications, programs, computer printouts and data and all other materials of
any nature, whether originals or reproductions and is whatever form maintained
or they exist, pertaining to the Company or any Group Affiliate, the business
affairs of the Company or any Group Affiliate or the Executive’s work with the
Company or Group Affiliate, and the Executive will not, directly or indirectly,
take or possess, or deliver to any other person or entity, any of the foregoing
or any reproduction or variation of any of the foregoing; and (c) any and all
other property or equipment which is properly the property of the Company or
respective Group Affiliate.

 

5.7   During the period of his employment and for a period of eighteen (18)
months following the voluntary or involuntary termination of his employment
hereunder, and regardless of the circumstances of such termination, the
Executive hereby covenants, warrants and agrees that the Executive will not, as
an individual, agent, partner, investor, officer or employee of a corporation or
any other entity or in any other capacity, directly or indirectly (a) solicit or
induce, or in any manner attempt to solicit or induce, any person employed by or
acting as an agent of the Company or any Group Affiliate to leave his or her
employment with or engagement by the Company or Group Affiliate or to join
another enterprise or company which is engaged in the Business of the Company or
in any way competes with the Company or Group Affiliate in any of their business
areas or interests or in any way competes with the Company or Group Affiliate as
an employee or agent; or (b) hire, contract with or otherwise employ or engage
any current employee of the Company (or any former employee who had been
employed by the Company within sixty (60) days of such hire or engagement or
attempt to hire, engage or contract by the Executive), agent or consultant of
the Company or Group Affiliate to join another common enterprise or entity which
is engaged in the Business. For purposes of this Agreement, the term “Business”
shall mean an enterprise of which its primary business is durable medical
equipment and/or home respiratory products or services (e.g., without
limitation, Lincare Holdings Inc. or Apria Healthcare Essentials, LLP).

 

5.8   During the period of his employment and for a period of two (2) years
following the voluntary or involuntary termination of his employment hereunder,
and regardless of the circumstances of such termination, the Executive shall
not, as an individual, agent, partner, investor, officer or employee of a
corporation or any other entity or in any other capacity, directly or indirectly
(a) induce or attempt to induce any customer or supplier of the Company or any
Group Affiliate to cease being a customer or supplier of the Company or

 

12



--------------------------------------------------------------------------------

 

Group Affiliate; (b) induce or attempt to induce any customer or supplier of the
Company or Group Affiliate to become a customer or supplier of any person, firm
or corporation which is engaged in the business of home medical equipment, home
oxygen therapy, products and services and durable medical equipment and related
specialty healthcare services and products or in any way competes with the
Company or Group Affiliate in any of their business areas or interests; (c)
enter the employ of, or render any services to, any person, firm or corporation
which is engaged in the Business or that in any way competes with the Company or
Group Affiliate in any of its business areas or interests in the United States
or any other jurisdictions as to which the Executive has performed services for
the Company and/or any Group Affiliate; (d) interfere with the business
relationships or prospective business relationships of the Company and/or any
Group Affiliate; or (e) otherwise compete with the Company or Group Affiliate in
the United States or any other jurisdiction as to which the Executive has
performed services for the Company and/or Group Affiliate.

 

5.9   The Executive covenants, warrants and agrees that, during the period of
his employment by the Company and for a period of two (2) years after the
termination of his employment, regardless or the circumstances of such
termination, he shall immediately provide a copy of this Agreement to any
prospective employer or other entity in connection with any consideration of the
Executive for employment or engagement elsewhere which may conflict with the
Executive’s obligations under this Agreement or which is in a business that
competes in any manner with any of the business areas or interests of the
Company or any Group Affiliate.

 

5.10   The Executive covenants, warrants and agrees that, during the period of
his employment and at any time thereafter, he shall not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to the Company, its successors, subsidiaries or any
Group Affiliate or their respective officers, directors, employees, advisors,
businesses or reputations, and the Company, its successors, subsidiaries and any
Group Affiliates and their respective officers, employees, and agents shall not
make any such statements or representations regarding the Executive.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
Executive or any other person from making truthful statements that are required
by applicable law, regulation or legal process.

 

5.11   The Executive agrees to cooperate with the Company and any Group
Affiliate, during the period of his employment and at any time thereafter, by
making himself available to testify on behalf of the Company or any successor,
subsidiary or affiliate of the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any successor, subsidiary or affiliate of the Company, in any such
action, suit, or proceeding (excluding a proceeding brought by the Company or a
Group Affiliate against the Executive or brought by the Executive against the
Company or a Group Affiliate), by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company, or any

 

13



--------------------------------------------------------------------------------

 

subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account the Executive’s responsibilities and obligations to third
parties. The Company agrees to reimburse the Executive, on an after-tax basis,
for all expenses actually incurred in connection with his provision of testimony
or assistance hereunder.

 

5.12   If the Executive commits a breach of any of the provisions of Sections
5.2, 5.4, 5.5, 5.6, 5.7, 5.8, 5.10 or 5.11, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by way of
a temporary restraining order and/or a preliminary and/or permanent injunction
by any court having jurisdiction, without the posting of any bond or security by
the Company, it being acknowledged and agreed by the Executive and the Company
that any such breach will cause irreparable injury to the Company or respective
Group Affiliate and that money damages will not provide an adequate remedy to
the Company or to such Group Affiliate. Such right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and/or any Group Affiliate under law or in equity. Further, should the
Company commence an action for injunctive relief; the Company shall have the
right in the same proceeding and court to seek and obtain money damages caused
by such breach.

 

5.13   If any of the covenants or other provisions contained in Sections 5.2,
5.4, 5.5, 5.6, 5.7, 5.8, 5.10 or 5.11, or any part thereof, is hereafter
construed to be invalid or unenforceable in any respect, the same shall not
affect the remainder of the covenants, covenants or provisions which shall be
given the maximum effect possible without regard to the invalid portions and the
remainder shall then be fully enforceable.

 

5.14   If any of the covenants or other provisions contained in Sections 5.2,
5.4, 5.5, 5.6, 5.7 or 5.8, or any part thereof, is hereafter held to be
unenforceable because of the duration of such provision or the geographical or
product/business area covered thereby, the parties agree that such provisions
shall be reformed and construed to reduce the duration and/or area of such
provision to the extent necessary for enforceability and, in its reduced form,
said provision shall then be fully enforceable.

 

5.15   The covenants and other provisions of this Section 5 shall survive the
termination of this Agreement or the voluntary or involuntary termination of the
Executive’s employment regardless of the circumstances of such termination.

 

6   Notices

 

All notices or other communications given pursuant hereto by one party to
another shall be in writing and deemed given when (a) delivered by hand, (b)
sent by fax/telecopier (with receipt confirmed), provided that a copy is mailed
the same day by registered or certified mail, postage prepaid, return receipt
requested, or (c) when received by the addressee, if sent by Express Mail,
Federal Express or other express delivery service (receipt requested), in each
case to the appropriate addresses and fax/telecopier numbers for the Company and
the Executive set forth below (or to such other address and/or fax/telecopier
number as either party may designate by notice to the other from time to time).

 

14



--------------------------------------------------------------------------------

If to the Company:

 

Rotech Healthcare Inc.

2600 Technology Drive, Suite 300

Orlando, Florida 32804

Fax No. 407. 297.6214

Attn: CEO and President

 

with a copy to:

 

Chief Legal Officer

Rotech Healthcare Inc.

2600 Technology Drive, Suite 300

Orlando, Florida 32804

Fax No. 407.297.8568

 

or in case of change of location of the Company at the new location, i.e., the
Company’s new business address.

 

If to the Executive, to him at:

 

Michael R. Dobbs

11150 Bridge House Road

Windermere, Florida 34786

Fax No. 407.876.8604

 

or, if delivered by hand, delivered to the Executive at the Company or to him at
home or such other place of his employment.

 

7   General

 

7.1   The Executive shall be under no duty to seek further employment or to
mitigate any of the obligations or damages payable by the Company following
termination of employment (although certain provisions hereof reduce the
Company’s obligations hereunder if comparable benefits are obtained by the
Executive following termination).

 

7.2   This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.

 

7.3   This Agreement may not be amended, modified, superseded or waived, except
by a written instrument executed by both parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either parry at any time
or times to require performance of any provision hereof, or any similar
provision or policy applicable to any other individual, shall

 

15



--------------------------------------------------------------------------------

 

in no manner affect the right of either party at a later time to enforce the
same. No waiver by either party of the breach of any term or covenant contained
in this Agreement whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement

 

7.4   The parties hereto agree that the Company shall have the right to enforce
this Agreement on its own behalf and/or on behalf of the Group Affiliates or any
of them.

 

7.5   This Agreement shall be subject to and governed by the laws of the State
of Delaware.

 

7.6   This Agreement may be executed in any number of counterparts each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

7.7   The article headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

7.8   A telecopy signature on this Agreement shall have the same force and
effect as an original signature.

 

8   Severability

 

If any provision of this Agreement is hereafter construed to be invalid or
unenforceable in any respect, the same shall not affect the retraining
provisions of this Agreement, without regard to the invalid portion, and any
such invalid provisions shall be reformed and construed to the extent necessary
to permit their enforceability so as to reflect the intent of the parties
hereto.

 

9   Representation

 

The Company and the Executive represent and warrant that each is fully
authorized and empowered to enter into this Agreement and that the performance
of each of their respective obligations under this Agreement will not violate
any agreement between each of them and any other person, firm or organization.

 

10   Survivorship

 

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment or this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

11   Successors and Assigns

 

The respective rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the respective successors and
assigns of the Company. This Agreement is assignable by the Company to any
corporate entity which

 

16



--------------------------------------------------------------------------------

acquires directly or indirectly by merger, consolidation, purchase or otherwise,
all or substantially all of the assets or stock of the Company. Upon such
assignment, the Company shall be released from all liability hereunder. This
Agreement shall not be assignable by the Executive.

 

12   Effective Date

 

This Agreement shall become effective and enforceable upon the execution of this
Agreement by both parties (the “Effective Date”).

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ROTECH HEALTHCARE INC.

By

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

EXECUTIVE

--------------------------------------------------------------------------------

Michael R. Dobbs

Date

--------------------------------------------------------------------------------

 

17